internal_revenue_service number release date index number r --------------------------------- --------------------------------------------- -------------------------- --------------------------------- - department of the treasury washington dc third party communication date of communication month dd yyyy person to contact ------------------------- id no ------------- telephone number --------------------- refer reply to cc psi b04 plr-120719-04 date october ------------------------------------- re ---------------------------------- legend decedent spouse child state x date date attorney dear ------------------- - - - - - - - -------------------- --------------- --------------------------- ------------- --------------------------- --------------------------- ------------------------------- this is in response to your authorized representative s letter dated date and subsequent correspondence submitted on behalf of decedent s estate requesting an extension of time under and of the procedure and administration regulations to make an election under ' b b of the internal_revenue_code the facts and representations submitted are summarized as follows decedent a resident of state x died testate on date survived by spouse and child included in decedent's gross_estate are community_property interests in three parcels of commercial real_estate located in state x child as executrix of decedent s estate engaged attorney to prepare the federal estate_tax_return and handle probate and related estate administration matters attorney who specialized in estate_planning and filing federal estate_tax returns was aware of the provisions of sec_2057 relating to a deduction for an interest in a family owned business attorney prepared and timely filed decedent's federal estate_tax_return form_706 united_states estate and generation- plr-120719-04 skipping transfer_tax return on date in preparation of form_706 attorney failed to include schedule t qualified_family-owned_business_interest deduction although attorney discussed the provisions of sec_2057 with child he stated without further explanation that decedent’s estate was not eligible for the deduction further attorney did not advise child to file a protective_election if in fact it was subsequently determined that decedent’s estate qualified for treatment under the provisions of sec_2057 accordingly an election under ' b b was not made during subsequent audit proceedings attorney did not advise child concerning sec_2057 or raise it as an issue with the auditor during the subsequent tax_court proceedings of decedent’s estate by the internal_revenue_service irs decedent’s estate hired another estate_tax specialist who determined that the estate qualified for the election under sec_2057 and that an election should have been made when the return was filed the counsel for decedent’s estate informed the irs that decedent’s estate would request that it be allowed to make a late election under sec_2057 decedent's_estate requests an extension of time under and to make an election under ' b b to deduct the adjusted_value of decedent's qualified family-owned business interests sec_2001 imposes a tax on the transfer of the taxable_estate of every decedent who is a citizen or resident_of_the_united_states sec_2057 provides that for purposes of the tax imposed by ' in the case of an estate of a decedent to which this section applies the value of the taxable_estate shall be determined by deducting from the value of the gross_estate the adjusted_value of the qualified family-owned business interests of the decedent sec_2057 provides that the deduction allowed by ' shall not exceed dollar_figure sec_2057 provides generally that ' shall apply to an estate if a the decedent was at the date of the decedent's death a citizen or resident_of_the_united_states b the executor elects the application of this section and files the agreement referred to in ' h c the sum of the adjusted_value of the qualified family-owned business interests described in ' b plus the amount of the gifts of such interests determined under ' b exceed sec_50 percent of the adjusted_gross_estate and d during the 8-year period ending on the date of the decedent's death there have been periods aggregating years or more during which such interests were owned by the decedent or a member of the decedent's family and there was material_participation within the meaning of ' 2032a e by the decedent or a member of the decedent's family in the operation of the business to which such interests relate plr-120719-04 sec_2057 provides that the qualified family-owned business interests described in this paragraph are the interests which are included in determining the value of the gross_estate and are acquired by any qualified_heir from or passed to any qualified_heir from the decedent within the meaning of ' 2032a e sec_2057 provides generally that for purposes of ' the term qualified_family-owned_business_interest means an interest as a proprietor in a trade_or_business carried on as a proprietorship or an interest in an entity carrying_on_a_trade_or_business if at least percent of such entity is owned directly or indirectly by the decedent and members of the decedent's family at least percent of such entity is so owned by members of families and at least percent of such entity is so owned by the decedent and members of the decedent's family or at least percent of such entity is so owned by members of families and at least percent of such entity is so owned by the decedent and members of the decedent's family sec_2057 provides that for purposes of ' rules similar to the rules under 2032a d and relating to election agreement shall apply sec_2057 provides that the provisions of sec_2057 shall not apply to estates of decedents dying after date sec_2032a provides that the election under ' 2032a shall be made on the return of tax imposed by ' the election shall be made in such manner as the secretary shall by regulations prescribe such an election once made shall be irrevocable sec_2032a provides that the secretary shall prescribe procedures which provide that in any case in which the executor makes an election under ' 2032a d and submits the agreement referred to in ' 2032a d within the time prescribed therefor the executor will have a reasonable period of time not exceeding days after notification of such failure to provide such information sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in and to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 provides the standards used to determine whether to grant an extension of time to make an election whose due_date is prescribed by a regulation and not expressly provided by statute requests for relief under ' will be granted when the taxpayer provides the evidence to establish to the satisfaction of the plr-120719-04 commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election in this case based solely on the information submitted and the representations made we conclude that the standards of and have been satisfied consequently an extension of time to make an election under ' b b is granted until days after the date of this letter the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as specifically ruled herein we express or imply no opinion on the federal tax consequences of the transaction under the cited provisions or under any other provisions of the code specifically we express or imply no opinion on whether the estate qualifies for the deduction under ' in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent sincerely heather c maloy associate chief_counsel passthroughs and special industries enclosures copy for ' purposes copy of this letter cc
